—Judgment, Supreme *442Court, New York County (Laura Drager, J.), rendered March 14, 2000, convicting defendant, after a jury trial, of auto stripping in the second degree and possession of burglar’s tools, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years and one year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility. Evidence properly credited by the jury clearly warranted the inference that defendant damaged the vehicle by breaking its window (see People v Wachowicz, 22 NY2d 369; People v Jordan, 277 AD2d 155, lv denied 96 NY2d 760). Concur — Tom, J.P., Buckley, Rosenberger, Friedman and Marlow, JJ.